Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
This communication is responsive to RCE filed on 12/21/2020.
Claims 1-20 are pending in this application.  Claims 1, 11 and 17 are independent claims. This Office Action is made Non-Final.


Examiner Notes
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sabah et al. (“Sabah”, US PG-Pub. 2016/0180402 A1) in view of Loui et al. (“Loui”, US PG-Pub. 2017/0193588 A1) and Badr et al. (“Badr”, US PG-Pub. 2018/0336414 A1).
Re-claims 1, 11 and 17,
Sabah teaches a computer-implemented method, a cognitive system and a computer program product comprising:
receiving a first image as part of a visual communication session (Fig. 1, [0033]. Sabah describes the social media service platform receiving an image 106 captured and shared by a social media user);
interacting with a user based in part on the information associated with the objects and their surroundings depicted in the first image (Fig. 7, Abstract, [0003, 0008, 0020, 0022, 0028]. Sabah describes the concept of recommending products and services to a user based on the user profile derived from metadata of digital multimedia (i.e. image, video, etc.) he/she shares).
Sabah does not specifically teaches:
identifying metadata associated with the first image;
identifying objects and their surroundings depicted in the first image;

retrieving information associated with the objects and their surroundings depicted in the first image based on the metadata and the properties associated with the objects and their surroundings.
However, Loui teaches:
 identifying metadata associated with the first image; identifying objects and their surroundings depicted in the first image; identifying properties associated with the objects and their surroundings depicted in the first image; retrieving information associated with the objects and their surroundings depicted in the first image based on the metadata and the properties associated with the objects and their surroundings (Figs. 3, 4, 5, 6, [0039, 0040]. Loui describes the image file 60 is analyzed to identify the metadata and properties of the objects and surrounding depicted in the image such as, location, time, content, face, event, etc. that is then stored in the image profile 90a).
	It would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the method for recommending products/services based on a user profile derived from metadata of multimedia content of Sabah with the image analysis teachings of Loui to show the detail process of how to analyze, extract and identify the objects and surroundings’ metadata and properties depicted in the image.
	Modified Sabah fails to teach:

	However, Bahr teaches:
	requesting at least one additional image from the user to obtain additional detail about at least one object depicted in the first image, the at least one additional image comprising second objects different from the objects in the first image (Fig. 2, [0009]. Bahr describes the concept of requesting user another image 261B (i.e. wine bottle image with a label) for further analysis when the system cannot determine the solution of the first received image 261A (i.e. wine bottle image without the label). Thus, the label object is different from the bottle without label in first image).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the method for recommending products or services based on a user profile derived from metadata of multimedia content of modified Sabah with the request another detail image for further analysis solution teaching of Bahr to make sure the solution is accurately determined.

Re-claims 2, 12 and 18,
in addition to what Sabah-Loui-Bahr teaches in claims 1, 11 and 17, Sabah also teaches the method, system and program product, further comprising applying at least one of an ontology and taxonomy higher-level concept to the objects depicted in the first image (Figs. 3, 7, [0008, 0028, 0067]. Sabah describes the concept of mapping the interest taxonomy based on the metadata of the digital multimedia file to identify products and services to recommend to a given user).

Re-claim 3,
Sabah-Loui-Bahr teaches the method in claim 1, but Sabah does not specifically teach a method, wherein identifying properties associated with the objects and their surroundings depicted in the first image comprises recognizing environments, spatial properties, features, style, and colors.
However, Loui teaches:
 wherein identifying properties associated with the objects and their surroundings depicted in the first image comprises recognizing environments, spatial properties, features, style, and colors (Figs. 5, 6, [0042]. Loui describes the concept of recognizing environments, features, style, color, etc. based on the content-based, event-based, location-based, etc. recognition functions).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the method for recommending products or services based on a user profile derived from metadata of multimedia content of Sabah with the image analysis teachings of Loui to show the detail process of how to analyze, extract and identify the objects and surroundings’ metadata and properties depicted in the image.

Re-claim 4,
([0071]. Sabah describes the analysis tool 824 generates a user interest taxonomy 836 based on collected metadata from multiple images taken by users).
Sabah fails to teach:
wherein the second objects in the at least one additional image are located within the at least one object in the first image.
However, Bahr teaches:
wherein the second objects in the at least one additional image are located within the at least one object in the first image (Fig. 2, [0009], claim 15. Bahr describes label object is located within the bottle object. The detail of application request for an additional image for additional data is considered as a design choice of the application depending on what user assistant question is; and the detail of second image is depended on what user provides. Thus, the detail content of the provided images do not have any patentable weight toward the scope of the invention method).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the method for recommending products or services based on a user profile derived from metadata of multimedia content of modified Sabah with the request another detail image for further analysis solution teaching of Bahr to make sure the solution is accurately determined.

Re-claims 5, 14 and 20,
in addition to what Sabah-Loui-Bahr teaches in claims 1, 11 and 17, Sabah also teaches the method, system and program product, 466022-v3/3326-03600 Page 18 of 24 Atty. Docket No.: AUS8-2016-0900(3326-03600)wherein interacting with the user based in part on the information associated with the objects and their surroundings depicted in the first image comprises providing a recommendation of at least one of a product and a service associated with the objects and their surroundings depicted in the first image (Abstract, [0022, 0028]. Sabah describes the concept of recommending products and services to a user based on the user profile derived from metadata of digital multimedia (i.e. image, video, etc.) he/she shares).

Re-claim 6,
in addition to what Sabah-Loui-Bahr teaches in claim 1, Sabah also teaches the method, further comprising retaining data regarding the visual communication session as part of a user profile of the user ([0003, 0030]. Sabah describes the image metadata is retained in user profile).

Re-claim 7,
in addition to what Sabah-Loui-Bahr teaches in claim 6, Sabah also teaches the method, wherein interacting with the user is based in part on the user profile of the user ([0003, 0030]. Sabah describes the system providing the products and services to user based on the user profile derived from metadata of digital multimedia (i.e. images, videos, etc.)).

Re-claim 8,
in addition to what Sabah-Loui-Bahr teaches in claim 1, Sabah also teaches the method, wherein the metadata associated with the first image comprises location information and time information of where and when the first image was taken ([0022]. Sabah describes the metadata including where and when a given multimedia file was taken).

Re-claim 10,
Sabah-Loui-Bahr teaches the method in claim 1, but Sabah fails to teach a method, wherein the second objects in the at least one additional image are similar type objects as the objects in the first image.
However, Barh teaches:
wherein the second objects in the at least one additional image are similar type objects as the objects in the first image (Fig. 2, [0009]. Barh describes the wine bottle object in both images).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the method for recommending products or services based on a user profile derived from metadata of multimedia content of modified Sabah with the request another detail image for further analysis solution teaching of Bahr to ensure the considered object is consistent or related for determining the accurately solution.


in addition to what Sabah-Loui-Bahr teaches in claims 11 and 17, Sabah also teaches the system and program product, wherein the processor further executes the computer executable instructions to process the at least one additional image in a manner same as the first image, and wherein interacting with the user is based in part on the information associated with the objects and their surroundings depicted in the first image and in the at least one additional image ([0071]. Sabah describes the analysis tool 824 generates a user interest taxonomy 836 based on collected metadata from multiple images taken by users).

Re-claim 15,
in addition to what Sabah-Loui-Bahr teaches in claim 14, claim 15 is a system claim having similar limitations in scope of claims 6 and 7; therefore, it is rejected under similar rationale.466022-v3/3326-03600 Page 19 of 24 Atty. Docket No.: AUS8-2016-0900(3326-03600)

Re-claim 16,
in addition to what Sabah-Loui-Bahr teaches in claim 14, wherein interacting with the user based in part on the information associated with the objects and their surroundings depicted in the first image comprises informing the user of an event ([0020]. Sabah describes the event-based metadata (i.e. golf tournament) depicted from the golf course image can be useful to third parties for targeting advertising and recommendations about the event to corresponding user).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sabah in view of Loui and Badr, and further in view of Yalniz et al. (“Yalniz”, US PG-Pub. 2015/0363943 A1).
Re-claim 9,
in addition to what Sabah-Loui-Bahr teaches in claim 1, Sabah also teaches the method, wherein interacting with the user based in part on the information associated with the objects and their surroundings depicted in the first image comprises providing financial information that may be beneficial to the user ([0028, 0065]. Sabah describes the system providing the products and services to user including the price, description, etc. of the products or services).
In addition to what Sabah teaches, Yalniz also teaches the tax information ([0026]. Yalniz describes about the tax information about the recommended products, goods or services, etc.).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the method for recommending products or services based on a user profile derived from metadata of multimedia content of modified Sabah with the tax information teaching of Yalniz to provide a tax information solution to user.


Response to Arguments
 	Applicant's arguments filed on 12/21/2020 with respect to claims 1, 11 and 17 have been considered but are moot in view of the new ground(s) of rejection with an 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a 






/TUAN S NGUYEN/Primary Examiner, Art Unit 2145